NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 9 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JESUS I. GONZALEZ LOZANO,                       No.    16-72215

                Petitioner,                     Agency No. A077-126-251

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 14, 2022**
                                Pasadena, California

Before: PAEZ, SMITH,*** and BADE, Circuit Judges.

      Jesus I. Gonzalez Lozano, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals (BIA) dismissal of his appeal challenging the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable D. Brooks Smith, United States Circuit Judge for the
U.S. Court of Appeals for the Third Circuit, sitting by designation.
Immigration Judge’s (IJ) denial of his application for asylum, withholding of

removal, and relief under the Convention Against Torture (CAT). Jurisdiction exists

under 8 U.S.C. § 1252(a). We deny the petition for review.

      Because the BIA conducted an independent review of the IJ’s opinion without

adopting it, “[o]ur review is limited to the BIA’s decision.” Plancarte Sauceda v.

Garland, 23 F.4th 824, 831 (9th Cir. 2022) (as amended). We review “the factual

findings underlying the BIA’s determinations” for substantial evidence. Id. “To

prevail under the substantial evidence standard, the petitioner ‘must show that the

evidence not only supports, but compels the conclusion that these findings and

decisions are erroneous.’” Davila v. Barr, 968 F.3d 1136, 1141 (9th Cir. 2020)

(quoting Cordon-Garcia v. INS, 204 F.3d 985, 990 (9th Cir. 2000)); see also 8

U.S.C. § 1252(b)(4)(B). The BIA’s legal conclusions are subject to de novo review.

Davila, 968 F.3d at 1141.

      1.    We uphold the agency’s denial of asylum.

      Eligibility for asylum requires that Gonzalez-Lozano show that “race,

religion, nationality, membership in a particular social group, or political opinion

was or will be one central reason for persecuting” him. 8 U.S.C. § 1158(b)(1)(B)(i).

In other words, he must establish a “nexus” between the persecution suffered or

feared and one of the five protected grounds. Baghdasaryan v. Holder, 592 F.3d

1018, 1023 (9th Cir. 2010). The BIA determined that Gonzalez-Lozano had failed


                                         2
to meet his burden of demonstrating a nexus. It explained that the IJ had not clearly

erred in finding that the “motivation for the harm suffered . . . was based on the

perception that [Gonzalez-Lozano] was an easy, available target.” Gonzalez-Lozano

does not meaningfully challenge the agency’s determination that he failed to

establish a nexus to a protected ground, so we deem this argument waived. See

Martinez-Serrano v. I.N.S., 94 F.3d 1256, 1259 (9th Cir. 1996) (“Issues raised in a

brief that are not supported by argument are deemed abandoned.”).           Even if

Gonzalez-Lozano had not waived his challenge, substantial evidence supports the

agency’s conclusions.

      Gonzalez-Lozano testified that he was stopped by police because they wanted

a bribe of money or perfume, that Mexican police “try to intimidate people and . . .

take advantage of the way things are going with people,” and that he was beaten

when he refused, on one occasion, to provide the Mexican police and judge with a

bribe. This does not demonstrate nexus to a protected ground. See Zetino v. Holder,

622 F.3d 1007, 1016 (9th Cir. 2010) (as amended) (“An alien’s desire to be free from

harassment by criminals motivated by theft . . . bears no nexus to a protected

ground.”).

      2.     We uphold the agency’s denial of Gonzalez-Lozano’s claim for

withholding of removal.

      To secure withholding of removal, an alien must show that his “life or freedom


                                         3
would be threatened . . . because of” one of the five statutorily protected grounds. 8

U.S.C. § 1231(b)(3)(A). This means that he must “establish by objective evidence

that it is more likely than not that he . . . will be subject to persecution upon

deportation.”   INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987); 8 C.F.R.

§ 1208.16(b)(2). For withholding, the alien must also show a nexus, that is, that a

protected ground is “a reason” for the feared persecution. Barajas-Romero v. Lynch,

846 F.3d 351, 358–59 (9th Cir. 2017) (quoting 8 U.S.C. § 1231(b)(3)(C)). The IJ

determined, and the BIA agreed, that Gonzalez-Lozano failed to establish the

required nexus to obtain withholding of removal. We conclude that the record before

us does not compel a contrary conclusion, 8 U.S.C. § 1252(b)(4)(B), and therefore,

uphold the agency’s denial of withholding of removal.

      As with his asylum claim, Gonzalez-Lozano fails to meaningfully challenge

the agency’s determination that he failed to establish nexus, so this argument is

waived. Martinez-Serrano, 94 F.3d at 1259. Moreover, as explained above, the

record supports the agency’s conclusion that Gonzalez-Lozano was harassed

because he was an “easy, available target,” not because of any protected ground.

      3.     We uphold the agency’s denial of CAT relief.

       “To be eligible for relief under CAT, an applicant bears the burden of

establishing that [he] will more likely than not be tortured with the consent or

acquiescence of a public official if removed to [his] native country.” Xochihua-


                                          4
Jaimes v. Barr, 962 F.3d 1175, 1183 (9th Cir. 2020). Torture is defined as “an

extreme form of cruel and inhuman treatment.” 8 C.F.R. § 1208.18(a)(2). The BIA

concluded that the IJ, having taken account of the “past physical abuse” Gonzalez-

Lozano sustained, “properly reasoned that [he] did not establish a clear probability

of future torture” and failed to meet his burden of proof. Substantial evidence

supports this determination.    The single beating and the subsequent detention

Gonzalez Lozano experienced for twenty minutes, in which he was not harmed, do

not compel the conclusion that he will more likely than not be tortured if returned to

Mexico. Accordingly, there is no basis for granting relief under the CAT.1

      PETITION DENIED.




1
  Because we conclude that Gonzalez-Lozano has not shown that it is more likely
than not that he would be tortured, we do not address his arguments concerning
government acquiescence. See Garcia v. Wilkinson, 988 F.3d 1136, 1148 n.3 (9th
Cir. 2021).

                                          5